DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-8, and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryland in view of Miller et al. (US 8,528,101 B1, hereinafter refers as Miller).

Regarding claim 1, Ryland discloses a method, comprising: 
receiving, by one or more rack processors, sensor signals from one or more sensors of a server rack, wherein the sensor signals capture a physical environment of the server rack in a datacenter (Fig. 1-2, i.e, sensor signal, el. 208,  col. 11, lines 27-53, the system to prevent the door on the rack server to be unlocked), and wherein the server rack includes one or more server computers configured to provide one or more cloud services (Fig. 1, el. 102, col. 4, lines 35-65, there server datacenter has multiple server racks, and those server racks are provide cloud data service);
determining, by the one or more rack processors based on the sensor signals (Fig. 2, el. 208),
Ryland does not explicitly disclose determining, by the one or more rack processors based on the sensor signals, a security status of the server rack, the security status having an associated risk level of a plurality of different possible risk levels; and sending, by the one or more rack processors, the security status to the one or more cloud services on the one or more server computers within the server rack;
 	and providing, by the one or more rack processors, a set of policies to the one or more server computers within the server rack, wherein the set of policies includes one or more actions to be taken
depending on the associated risk level of the security status of the server rack;
Miller teaches determining, by the one or more rack processors based on the sensor signals, a security status of the server rack (col. 7, lines 18-31, col. 8, lines 20-37, a sensor alarm goes off with an entry of a person is unauthorized being detected), the security status having an associated risk level of a plurality of different possible risk levels (Fig. 7, col. 3, lines 67-col. 4, lines 4, col. 7, lines 18-31, col. 8, line 53-63, col. 9, lines 18-46, e.g., the alarm status associates with the risks of an indication of false alarm, a valid illegal entry,  and/or effected any specific rack being tempered [Rack identifiers would indicated its priority level] ); 
and sending, by the one or more rack processors, the security status to the one or more cloud services on the one or more server computers within the server rack (Fig. 7, el. 702, col. 7, lines 18-36, , col. 33, lines 20-33, the security alarms detected and reported);
 	and providing, by the one or more rack processors, a set of policies to the one or more server computers within the server rack, wherein the set of policies includes one or more actions to be taken
depending on the associated risk level of the security status of the server rack (Fig. 7, col. 8, lines 20-67, col. 9, lines 18-46, when the detected alarm is determined to be valid, then the storage content is moved to another location, and if the detected alarm is a false alarm then the rack server to resume its normal operation);
	It would be obvious for one of ordinary skill in the art at the time of invention to modify Ryland to include Miller in order for a security system to safeguard the customer’s content data in case there is a break in. 

Regarding claim 2, Ryland in view of Miller discloses wherein capturing the physical environment includes detecting at least one of: positioning of a door or other components of the server rack, contacts made with any part of the server rack, tampering with the server rack, motions of objects or
persons inside the server rack (Ryland, Fig. 1, Fig. 3, col. 12, lines 1-12, Miller, col. 3, lines 10-33).

Regarding claim 3, Ryland in view of Miller discloses receiving, by the one or more rack processors, maintenance information for the server rack, wherein the security status is further determined based on the maintenance information (Ryland, Fig. 1, Fig. 3, col. 8, lines 15-48, Miller, col. 7, lines 25-28, a triggering of planed event such as the maintenance on the server rack).

Regarding claim 4, Ryland in view of Miller discloses wherein the maintenance information includes at least one of: a maintenance request, a scheduled time for maintenance, an authorized personnel to perform the maintenance, an identity of a given server computer to be serviced within the server rack (Ryland, Fig. 1, Fig. 3, col. 8, lines 15-48).

Regarding claim 5, Ryland in view of Miller discloses detecting, by the one or more rack processors based on the sensor signals, an unauthorized entry to the server rack, wherein the security status indicates that an unauthorized entry has been detected (Miller, col. 7, lines 18-31, col. 8, lines 20-37, a sensor alarm goes off with an entry of a person is unauthorized). 

Regarding claim 6, Ryland in view of Miller discloses detecting, by the one or more rack processors based on the sensor signals, an authorized entry to the server rack, wherein the security status indicates that an authorized entry has been detected (Miller, col. 9, lines 25-30, col. 7, lines 27-29, a maintenance personnel is authorized to enter).

Regarding claim 7, Ryland in view of Miller discloses establishing, by the one or more rack processors, one or more connections with the server computers within the server rack; registering, by the one or more rack processors, the server computers within the server rack, wherein the security status is periodically sent to the registered server computers over the established connections (Miller, Fig. 7, col. 8, lines 51-63, the security status of each server rack is being monitored).

Regarding claim 8, Ryland in view of Miller discloses receiving, by the one or more rack processors from the one or more server computers within the server rack, a query on the security status of the server rack, wherein the security status is sent to the one or more server computers in response to the query (Ryland, col. 12, lines 11-13, Miller, Fig. 7, col. 8, lines 51-63).

Regarding claim 10, Ryland in view of Miller discloses wherein the set of policies include at least one of: start running one or more sensitive cloud services, stop running one or more sensitive cloud services, deleting keys associated with one or more sensitive cloud services, wiping data associated with one or more sensitive cloud services, re-routing data associated with one or more sensitive cloud services to another server computer in a different server rack or datacenter, stop running one or more sensitive services in the server rack and restart running the one or more services in a different server rack (Ryland, Fig. 1, Fig. 3, col. 12, lines 1-32, Miller, col. 8, liens 20-58, the content is migrated to a difference server rack when detected a security alarm).
	Regarding claim 11, the instant claim is analyzed with respect to claim 1.
	Regarding claim 12, the instant claim is analyzed with respect to claim 2.
Regarding claim 13, the instant claim is analyzed with respect to claim 3.
Regarding claim 14, the instant claim is analyzed with respect to claim 4.
Regarding claim 15, the instant claim is analyzed with respect to claim 5.
Regarding claim 16, the instant claim is analyzed with respect to claim 6.
Regarding claim 17, the instant claim is analyzed with respect to claim 7.
Regarding claim 18, the instant claim is analyzed with respect to claim 8.
Regarding claim 19, Ryland in view of Miller discloses the one or more server computers in the server rack, wherein the one or more server computers are configured to: establish a connection with the one or more rack processors before starting to run one or more sensitive cloud services (Ryland, Fig. 1, Miller, Fig. 2);
receive, from the one or more rack processors, the security status of the server rack over the established connection; determine, based on the security status of the server rack, one or more actions to be taken with respect to the one or more sensitive cloud services; and execute the one or more actions for the one or more sensitive cloud services (Miller, Fig. 7, el. 702-705, col. 8, lines 20-63).

Regarding claim 20, the instant claim is analyzed with respect to claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425